Citation Nr: 0526483	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  99-20 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeal 
("Board") on appeal from the RO's July 1999 denial of a 
claim for an increased evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

The appeal is REMANDED via the AMC.  VA will notify you if 
further action is required on your part.


REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the claim is warranted before appellate action 
may be completed in this case.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("VCAA") [codified, as amended, at 38 U.S.C.A. §§ 5012, 
5103; 5103A; 5107 (West 2002)].

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated and that he should receive a 
higher rating.  He last underwent a VA psychiatric 
examination in November 1999.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  

The state of the record is uncertain as to the severity of 
the veteran's PTSD, and an updated VA examination ("VAE") 
is therefore needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Additionally, in September 2005, the veteran submitted 
additional medical evidence in the form of VA medical 
treatment reports pertaining to psychiatric treatment.  The 
reports have not been reviewed by the RO and the veteran did 
not submit a waiver of initial review by the RO of this 
additional evidence.  Accordingly, the case also must be 
remanded to the AMC for review of this additional evidence in 
conjunction with the veteran's claim.  See Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).

Finally, the Board notes that the veteran raised a claim of 
entitlement to a total disability evaluation based on 
individual unemployability  in his November 2000 Form 9, 
stating that he had not been able to maintain employment 
since 1990.  In an August 2002 statement, he requested an 
increase in PTSD disability evaluation stating that his 
condition had so greatly increased that he is unable to work.  

The veteran's assertion as to a total disability will be 
considered by the AMC upon readjudication.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  Because 
the claim for an increased initial evaluation for PTSD may be 
affected by the outcome of the claim for TDIU, the claims for 
an increased initial evaluation and for TDIU should be 
adjudicated at the same time, as those claims involve 
overlapping facts.  See Harris v Derwinski, 1 Vet. App. 80 
(1991).

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should schedule the veteran 
for a VA psychiatric examination.  The 
entire claims folder, to include a 
complete copy of this remand must be made 
available to, and pertinent documents 
therein reviewed by, the physician 
designated to examine the veteran.

All necessary tests and studies, to 
include psychological testing, if 
appropriate, should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner must comment as 
to the degree to which the veteran's PTSD 
results in social and industrial 
impairment.  The examiner should assign a 
Global Assessment of Function score.  The 
examiner must render an opinion as to the 
severity of the service-connected PTSD 
and its effect on the veteran's ability 
to obtain and retain employment, without 
regard to other medical disorders 
present.  If such a determination is not 
possible without resort to speculation, 
the examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure that 
the VAE complies fully with the above 
instructions, if it does not, the AMC 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does no 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


